Name: Council Regulation (EEC) No 3733/90 of 13 December 1990 establishing ceilings and Community surveillance for imports of certain products originating in Malta (1991)
 Type: Regulation
 Subject Matter: leather and textile industries;  Europe;  international trade;  trade policy
 Date Published: nan

 27 . 12 . 90 Official Journal of the European Communities No L 363 / 21 COUNCIL REGULATION (EEC) No 3733 /90 of 13 December 1990 establishing ccilings and Community surveillance for imports of certain products originating in Malta (1991 ) Commission must be able to take appropriate measures to re-establish customs tariffs if one of the ceilings is reached , HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Agreement establishing an Association between the European Economic Community and Malta (*), as supplemented by the Additional Protocol ( 2 ) and by the Supplementary Protocol to the Agreement ( 3 ), has provided in Article 2 of Annex I for the total abolition of customs duties in respect of the products to which the Agreement applies ; whereas , however , exemption from duties in respect of a number of products is subject to ceilings above which the customs duties applicable to third countries may be re-established ; whereas , in the context of the said ceilings , the Kingdom of Spain and the Portuguese Republic will apply custome duties calculated in accordance with the said Protocol to the Agreement establishing an Association between the European Economic Community and Malta consequent on the accession of the Kingdom of Spain and the Portuguese Republic to the Community ( 4 ); Whereas the ceilings to be applied in 1991 should therefore be determined; whereas those ceilings can be applied only if the Community is regularly informed of imports of the said products originating in Malta ; whereas imports of those products should therefore be subject to a system of surveillance ; Whereas this objective may be achieved by means of an administrative procedure based on charging imports of the products in question against the ceilings at Community level as and when the products are entered with customs authorities for free circulation ; whereas this administrative procedure must provide for the possibility of the applicable customs duties being re-established as soon as the ceilings are reached at Community level ; Whereas this administrative procedure requires close and particularly rapid cooperation between the Member States and the Commission and the latter must in particular be able to follow the progress of quantities charged against the ceilings and keep the Member States informed; whereas this cooperation has to be particularly close since the Article 1 1 . From 1 January to 31 December 1991 imports into the Community of the products listed in the Annex and originating in Malta shall be subject to annual ceilings and Community surveillance . The description of the products referred to in the first subparagraph , the corresponding CN codes and the ceilings are set out in the Annex. In the framework of these tariff ceilings , the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provisions of the Protocol to the Association Agreement between the European Economic Community and Malta consequent on the accession of Spain and Portugal . 2 . Quantities shall be charged against the ceilings as and when the products are entered with customs authorities for free circulation accompanied by a movement certificate in accordance with the rules contained in the Protocol concerning the definition of the concept of 'originating products' and methods of administrative cooperation annexed to the Protocol laying down certain provisions relating to the Agreement establishing an association between the European Economic Community and Malta ( 5 ). Goods may be charged against the ceiling only if the movement certificate is submitted before the date on which customs duties are re-established . The extent to which a ceiling is used up shall be determined at Community level on the basis of the imports charged against it in the manner defined in the preceding subparagraphs . Member States shall inform the Commission of imports charged in accordance with the above procedure at the intervals and within the time limits specified in paragraph 4 .( ») OJ No L 61 , 14 . 3 . 1971 , p. 2 . ( 2 ) OJ No L 304 , 29 . 11 . 1977 , p. 2 . ( 3 ) OJ No L 81 , 23 . 3 . 1989 , p. 2 . ( 4 ) OJ No L 81 , 23 . 3 . 1989 , p. 11 . ( 5 ) OJ No L 111 , 28 . 4 . 1976 , p. 3 . No L 363 /22 Official Journal of the European Communities 27 . 12 . 90 3 . As soon as the ceilings are reached, the Commission may adopt a Regulation re-establishing , until the end of the calendar year , the customs duties applicable to third countries . Article 2 The Commission , in close cooperation with the Member States , shall take all appropriate measures for the purposes of applying this Regulation . 4 . Member States shall send the Commission not later than the 15th day of each month stratements of the quantities charged during the preceding month . Article 3 This Regulation shall enter into force on 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 13 December 1990 . For the Council The President P. ROMITA 27 . 12 . 90 Official Journal of the European Communities No L 363 /23 ANNEX List of products subject to import ceilings in 1991 Order No CN code (&gt;) Description Level of ceiling (tonnes) 11.0010 5204 5204 11 00 5204 19 00 5205 5206 5604 ex 5604 90 00 Cotton sewing thread , whether or not put up for retail sale :  Not put up for retail sale :   Containing 85 % or more by weight of cotton   Other Cotton yarn (other than sewing thread), containing 85 % or more by weight of cotton , not put up for retail sale Cotton yarn (other than sewing thread), containing less than 85 % by weight of cotton , not put up for retail sale Rubber thread and cord , textile covered ; textile yarn , and strip and the like falling within code 5404 or 5405 , impregnated , coated , covered or sheathed with rubber or plastics :  Other:   Of cotton application of ceiling suspended 11.0020 5208 5209 5210 5211 5212 5801 5801 21 00 ex 5811 00 00 ex 6308 00 00 Woven fabrics of cotton , containing 85 % or more by weight of cotton , weighing not more than 200 g/m2 Woven fabrics of cotton, containing 85 % or more by weight of cotton, weighing more than 200 g/m2 Woven fabrics of cotton , containing less than 85 % by weight of cotton , mixed mainly or solely with man-made fibres , weighing not more than 200 g/m2 Woven fabrics of cotton , containing less than 85 % by weight of cotton , mixed mainly or solely with man-made fibres , weighing more than 200 g/m2 Other woven fabrics of cotton Woven pile fabrics and chenille fabrics , other than fabrics falling within code 5802 or 5806 :  Of cotton :   Uncut weft pile fabrics Quilted textile products ofcotton in the piece , composed of one ormore layers of textile materials assembled with padding by stitching or otherwise, other than embroidery falling within code 5810 Sets consisting ofwoven fabric and yarn , of cotton , whether or not with accessories , for making up into rugs , tapestries, embroidered table cloths or serviettes , or similar textile articles , put up in packings for retail sale application of ceiling suspended 11.0030 5506 5507 00 00 Synthetic staple fibres , carded, combed or otherwise processed for spinning Artificial staple fibres , carded , combed or otherwise processed for spinning application of ceiling suspended (') The Taric codes are to be found on the last page of this Annex . No L 363 /24 Official Journal of the European Communities 27 . 12 . 90 Order No CN code Description Level of ceiling ( tonnes) 11.0040 5608 5608 19 5608 19 19 5608 19 39 5608 90 00 6101 6102 6103 6104 6106 6107 application of ceiling suspended Knotted netting of twine , cordage or rope; made-up fishing nets and other made-up nets , of textile materials :  Of man-made textile materials :   Other:    Made-up nets :     Of nylon or other polyamides:      Other     Other :  _    Other  Other Men's or boys' overcoats , car-coats , capes, cloaks , anoraks (including ski-jackets), wind-cheaters , wind-jackets and similar articles , knitted or crocheted , other than those falling within code 6103 Women's or girls' overcoats , car-coats , capes , cloaks , anoraks (including ski-jackets ), wind-cheaters , wind-jackets and similar articles , knitted or crocheted , other than those falling within code 6104 Men's or boys' suits , ensembles , jackets , blazers, trousers , bib and brace overalls , breeches and shorts (other than swimwear), knitted or crocheted Women's or girls' suits , ensembles , jackets , blazers, dresses , skirts , divided skirts , trousers , bib and brace overalls , breeches and shorts (other than swimwear), knitted or crocheted Women's or girls' blouses , shirts and shirt-blouses, knitted or crocheted Men's or boys' underpants , briefs, nightshirts , pyjamas , bathrobes , dressing gowns and similar articles , knitted or crocheted :  Other:   Of cotton   Of man-made fibres   Of other textile materials Women's or girls' slips , petticoats , briefs , panties , nightdresses , pyjamas , n6glig6s , bathrobes , dressing gowns and similar articles , knitted or crocheted :  Other:   Of cotton   Of man-made fibres   Of other textile materials :    Of wool or fine animal hair  Of other textile materials Jerseys, pullovers , cardigans , waistcoats and similar articles , knitted or crocheted :  Of wool or fine animal hair :   Other :    Men's or boys':     Of wool     Of fine animal hair    Women's or girls':     Of wool     Of fine animal hair 6107 91 00 6107 92 00 6107 99 00 6108 6108 91 00 6108 92 00 6108 99 6108 99 10 6108 99 90 6110 6110 10 6110 10 31 6110 10 39 6110 10 91 6110 10 99 27 . 12 . 90 Official Journal of the European Communities No L 363 /25 Order No CN code Description Level of ceiling (tonnes) 11.0040 6110 20  Of cotton: (cont'd) ||   Other: 6110 20 91    Men's or boys' 6110 20 99    Women's or girls' 6110 30  Of man-made fibres : ll || - - Other: 6110 30 91   &gt;  Men's or boys' 6110 30 99    Women's or girls' U \ 6110 90  Of other textile materials : \ 6110 90 10   Of flax or ramie I 6110 90 90   Other I 6111 Babies' garments and clothing accessories , knitted or crocheted : 6111 10  Of wool or fine animal hair : 6111 10 90   Other 6111 20  Of cotton : ll \ 6111 20 90   Other \ 6111 30  Of synthetic fibres : 6111 30 90   Other 6111 90 00  Of other textile materials 6112 Track suits , ski suits and swimwear , knitted or crocheted: I II  Track suits : \ 6112 11 00   Of cotton application \ l of ceiling 6112 12 00   Of synthetic fibres | suspended 6112 19 00   Of other textile materials (cont'd) 6112 20 00  Ski suits l  Men's or boys' swimwear: 6112 31   Of synthetic fibres : \ 6112 31 90    Other 6112 39   Of other textile materials : .! 6112 39 90    Other  Women's or girls' swimwear: Il 6112 41   Of synthetic fibres : || 6112 4190    Other || 6112 49   Of other textile materials : \ 6112 49 90    Other 6113 00 Garments , made up of knitted or crocheted fabrics falling within code 5903 , 5906 or 5907 : 6113 00 90  Other 6114 Other garments , knitted or crocheted 6117 Other made up clothing accessories, knitted or crocheted ; knitted or crocheted parts of garments or of clothing accessories 6301 Blankets and travelling rugs : 6301 20  Blankets (other than electric blankets ) and travelling rugs, ofwOol or of fine animal hair : \ 6301 20 10   Knitted or crocheted I No L 363 /26 Official Journal of the European Communities 27 . 12 . 90 Order No CN code, Description Level of ceiling (tonnes) 11.0040 (cont'd)  Blankets (other than electric blankets) and travelling rugs, of cotton :   Knitted or crocheted  Blankets (other than electric blankets) and travelling rugs , of synthetic fibres :   Knitted or crocheted  Other blankets and travelling rugs :   Knitted or crocheted Bed linen , table linen , toilet linen and kitchen linen : 6301 30 6301 30 10 6301 40 6301 40 10 6301 90 6301 90 10 6302 6302 10 6302 10 10 6302 10 90 6302 40 00 6303 6303 11 00 6303 12 00 6303 19 00 application of ceiling suspended (cont 'd)  Bed linen , knitted or crocheted:   Of cotton   Of other textile materials  Table linen , knitted or crocheted Curtains (including drapes ) and interior blinds; curtain or bed valances :  Knitted or crocheted:   Of cotton   Of synthetic fibres   Of other textile materials v Other furnishing articles, excluding those falling within code 9404 :  Bedspreads :   Knitted or crocheted  Other:   Knitted or crocheted Sacks and bags, of a kind used for the packing of goods :  Of cotton  Of man-made textile materials :   Of polyethylene or polypropylene strip or the like   Other :    Knitted or crocheted  Of other textile materials :   Knitted or crocheted Other made up articles , including dress patterns :  Floor-cloths , dish-cloths, dusters and similar cleaning cloths:   Knitted or crocheted  Other:   Knitted or crocheted 6304 6304 11 00 6304 91 00 6305 6305 20 00 6305 41 ex 6305 39 00 ex 6305 90 00 6307 6307 10 6307 10 10 6307 90 6307 90 10 11.0050 6201 Men's or boys' overcoats , car-coats , capes, cloaks , anoraks ( including ski-jackets), wind-cheaters , wind-jackets and similar articles , other than those falling within code 6203 Men's or boys' suits , ensembles , jackets , blazers , trousers , bib and brace overalls , breeches and shorts (other than swimwear) 1 610 6203 27 . 12 . 90 Official Journal of the European Communities No L 363 /27 Order No CN code Description Level of ceiling (tonnes) 11.0050 6207 Men's or boys' singlets and other vests , underpants , briefs, nightshirts, pyjamas , (cont'd) \ bathrobes, dressing gowns and similar articles : I - Other: 6207 91 00   Of cotton I 6207 92 00   Of man-made fibres Il 6207 99 00   Of other textile materials H 6210 Garments , made up of fabrics falling within code 5602 , 5603 , 5903 , 5906 or Il 5907 : Il 6210 10  Of fabrics falling within code £602 or 5603 : | Il   Of fabrics falling within code 5603 : II 6210 10 91    In sterile packs Il 6210 10 99    Other 6210 20 00  Other garments, of the type described in codes 6201 11 to 6201 19 H 6210 40 00  Other men's or boys' garments 6211 Track suits , ski suits and swimwear ; other garments : 1 610  Swimwear : (cont'd) 6211 11 00   Men's or boys' I 6211 20 00  Ski suits I  Other garments , men's or boys': . 6211 31 00   Of wool or fine animal hair 621132   Of cotton: 6211 32 10    Industrial and occupational clothing 6211 32 90    Other 6211 33   Of man-made fibres : 6211 33 10    Industrial and occupational clothing I 6211 33 90 - _ - Other 6211 39 00   Of other textile materials 6217 Other made up clothing accessories ; parts of garments or of clothing accessories , other than those falling within code 6212 : 6217 90 00  Parts J Taric codes Order No CN code Taric code 11.0010 ex 5604 90 00 5604 90 00 » 50 11.0020 ex 5811 00 00 5811 00 00 * 14 5811 00 00 * 91 5811 00 00 » 92 ex 6308 00 00 6308 00 00 » 11 6308 00 00 » 19 11.0040 . ex 6305 39 00 6305 39 00 * 91 ex 6305 90 00 6305 90 00 * 10 6305 90 00 » 19